Per Curiam.

Petitioner Association of the Bar .moves that respondent’s name be struck from the roll of attorneys as mandated by subdivision 4 of section 90 of the Judiciary Law. Respondent was admitted to practice in this Department on October 25,1949. On March 2,1973 he pleaded guilty in Supreme Court, New York County, to the felony of grand larceny, second degree (first count) and grand larceny, third degree (third count) in satisfaction of an indictment which charged- him with 29 counts of grand larceny, forgery, and related crimes. He was, on June 29, 1973, sentenced by Justice Bubton B. Robebts to three years on each of the two counts of which convicted, to be served concurrently.
Nothing has been submitted in opposition by respondent. “ [T]he striking of his name from the rolls follows automatically on the presentation to the Appellate Division of the record of conviction ”. (Matter of Ginsberg, 1 N Y 2d 144,147.) “ [T]hat procedure * * - * is no more than a formal recording of the existing fact of disbarment.” (p. 146.)
Accordingly, respondent’s name should' be stricken from the roll of attorneys.
Markewich, J. P., Lupiano, Steuer, Capozzoli and Lane, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.